SUMMARY ORDER

Petitioner-appellant Tom Galandreo appeals from an order of the United States District Court for the Eastern District of New York (Weinstein, J.) denying habeas corpus relief pursuant to 28 U.S.C. § 2254. Shortly before Galandreo’s trial, the New York Supreme Court ordered an examination into Galandreo’s competency; two court-appointed psychiatrists found him fit to proceed to trial. Galandreo argues that his due process rights were violated by the trial court’s failure to order sua sponte a mental competency examination in response to Galandreo’s “irrational” behavior at trial. Familiarity is assumed as to the facts, the procedural context, and the specification of appellate issues.
We affirm for substantially the reasons stated in the portion of Judge Weinstein’s opinion that considers that issue. Galandreo v. Perlman, 02-CV-6799, Memorandum, Judgment & Order at 28-35 (E.D.N.Y. Oct. 31, 2003).
For the foregoing reasons, the judgment of the district court is AFFIRMED.